department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date o f f i c e o f t h e c h i e f c o u n s e l number release date conex-123290-10 uil the honorable timothy j walz member u s house of representatives 7th street nw rochester mn attention -------------------- dear congressman walz this letter responds to your inquiry dated date as to whether the first-time_homebuyer credit and long-term homeowner credit apply differently to married couples and to co-purchasers of a home who are not married generally sec_36 of the internal_revenue_code the code provides a refundable_credit to first-time homebuyers for the purchase of a principal_residence a first-time_homebuyer is defined as any individual who has not had an ownership_interest in a principal_residence at any time during the three-year period before the date of the purchase of the home if married both spouses must be first-time homebuyers as of the date of the purchase sec_36 of the code if either spouse owned a principal_residence during the three years prior to purchase then neither spouse qualifies for the first-time_homebuyer credit sec_36 of the code provides a credit for certain long-term homeowners who bought a new principal_residence and who owned and used their former principal_residence for five of the eight years preceding purchase of the new home if married both spouses must have owned and used the same residence you ask about the situation where taxpayer a has not had an ownership_interest in a home in the last three years and individually would qualify for the first-time_homebuyer credit for the purchase of a home taxpayer b has owned and used a home for at least five of the last eight years and individually would qualify for the long-term homeowner credit for the purchase of a new home taxpayers a and b are married and purchase a new home together as outlined above because taxpayers a and b are married when they buy the new home the restrictions of sec_36 of the code preclude conex-123290-10 taxpayer a from claiming the first-time_homebuyer credit sec_36 of the code precludes taxpayer b from claiming the long-term homeowner credit these restrictions would not apply if taxpayers a and b were not married when they purchased the new home together as co-purchasers they could allocate the credit between them using a reasonable method with the allocation to each taxpayer limited to the amount of credit for which they qualify maximum of dollar_figure for a first-time_homebuyer and a maximum of dollar_figure for a long-term homeowner i hope this information is helpful if you have any further questions please contact ------ --------------------or ----------------------at -------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
